Title: From John Adams to James Warren, 9 April 1774
From: Adams, John
To: Warren, James


     
      Dr Sir
      Boston April 9. 1774
     
     It is a great Mortification to me, to be obliged to deny my self the Pleasure of a Visit to my Friends at Plymouth next Week. But so Fate has ordained it.
     I am a little Apprehensive too for the State upon this Occasion, for it has heretofore received no small Advantage from our Sage Deliberations, at your Fire side.
     I hope Mrs Warren is in fine Health, and Spirits—and that I have not incurred her Displeasure, by making So free with the Skirmish of the sea Deities—one of the most incontestable Evidences of real Genius, which has yet been exhibited—for to take the Clumsy, indigested Conception of another and work it into so elegant, and classicall a Composition, requires Genius equall to that which wrought another most beautifull Poem, out of the little Incident of a Gentlemans clipping a Lock of a Ladys Hair, with a Pair of Scissors.
     
     May a double Portion of her Genius, as well as Virtues, descend to her Posterity, which united, to the Patriotism &c &c &c of &c &c &c, will make . But I am almost in the Strain of Hazelrod.
     The Tories were never, Since I was born, in such a state of Humiliation, as at this Moment. Wherever I go, in the Several Counties, I perceive it, more and more.
     They are now in absolute Despair of obtaining a Tryumph without Shedding an Abundance of Blood: and they are afraid of the Consequences of this—not that their Humanity starts at it at all.
     The Complaisance, the Air of Modesty and Kindness to the Whiggs, the shew of Moderation, the Pains to be thought Friends to Liberty, and all that is amazing. I Admire the Jesuits! The science is so exquisite and there are such immense Advantages in it that it is, if it were not for the Deviltry of it, most ardently to be wish’d. To see them, bowing, Smiling, cringing, and seeming cordially Friendly to persons, whom they openly averred their Malice against 2 Years ago and whom they would gladly butcher now, is provoking, yet diverting.
     News We have none. Still—Silent as Midnight. The first Vessells may bring us tidings, which will erect the Crests of the Tories again and depress the Spirits of the Whiggs. For my own Part, I am of the same opinion that I have been for many Years, that there is not Spirit enough on Either side to bring the Question to a compleat Decision —and that We shall oscilate like a Pendulum and fluctuate like the Ocean, for many Years to come, and never obtain a compleat Redress of American Grievances, nor submit to an absolute Establishment of Parliamentary Authority. But be trimming between both as we have been for ten Years past, for more Years to come than you and I shall live. Our Children, may see Revolutions, and be concerned and active in effecting them of which we can form no Conception.
     Mrs. Adams is in the Country, unwell. Otherwise she would have written to Mrs. Warren. Believe me and her to be yours and Mrs Warrens real Friends and humb. servants,
     
      John and Abigail Adams
     
    